           Case 3:20-cv-00748-BAJ-RLB      Document 19    05/19/21 Page 1 of 7




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

  ALAN STUBBLEFIELD                                                  CIVIL ACTION

  VERSUS

  FRANCISCAN MISSIONARIES OF OUR                             NO. 20-00748-BAJ-RLB
  LADY HEALTH SYSTEMS, INC.

                                 RULING AND ORDER

          Before the Court is Defendant Franciscan Missionaries of Our Lady Health

System, Inc.’s (“Franciscan Missionaries”) Motion To Dismiss Pursuant To Rule

12(b)(6) Of The Federal Rules Of Civil Procedure (Doc. 7). Plaintiff opposes

Franciscan Missionaries’ Motion. (Doc. 14). For reasons to follow, Franciscan

Missionaries’ Motion will be granted, and Plaintiffs’ action will be dismissed without

prejudice, subject to Plaintiff’s right to file an amended complaint curing the

deficiencies outlined herein within 21 days of the date of this Order.

     I.      ALLEGATIONS

          This is an employment dispute. For present purposes, the following allegations

are accepted as true.

          Plaintiff, a registered nurse, was hired by non-party Our Lady of the Lake

Regional Medical Center (“OLOLRMC”) in May 2016. (Doc. 1-2 at ¶¶ 7-8). Beginning

in October 2019, Plaintiff was subjected to “repeated sexual harassment of an

inappropriate manner by several of [his supervisors].” (Id. at ¶ 9). Plaintiff “reported

this conduct to the Human Resources manager at OLOLRMC,” but “OLOLRMC took

no action to remediate the hostile work environment.” (Id. at ¶¶ 10, 12).
           Case 3:20-cv-00748-BAJ-RLB      Document 19       05/19/21 Page 2 of 7




          On October 27, 2019, “Plaintiff requested a meeting with the Vice President of

OLOLRMC, Human Resources Manager[,] and his Nursing Manager, in an effort to

report the unwanted inappropriate sexual conduct.” (Id. at ¶ 11). At this meeting, the

Vice President and Human Resources Manager “accused … Plaintiff of raping his ex-

girlfriend, taking drugs, and sexually harassing his ex-girlfriend,” and inquired

regarding Plaintiff’s “mental issues.” (Id. at ¶¶ 13, 26).

          The October 27 meeting prompted Plaintiff to leave his position at OLOLRMC.

(Id. at ¶ 13). Thereafter, he obtained work at Ochsner Medical Center, and also at

Bridgepoint Medical Center. (Id. at ¶¶ 30, 39). Sometime later, Ochsner’s Human

Resources Department Manager called Plaintiff to a meeting to discuss an email from

OLOLRMC “regarding Plaintiff’s character and disposition.” (Id. at ¶ 32). The email

stated that, while at OLOLRMC, “Plaintiff reported to work … on drugs and … in a

mentally unstable condition.” (Id. at ¶ 33). Based on OLOLRMC’s email, Ochsner

referred Plaintiff to its “Employee Assistance Program for counseling,” which

ultimately caused Plaintiff to “resign” from Ochsner “due to continued unresolved

PTSD.” (Id. at ¶¶ 35, 38).

          OLOLRMC sent the same email to Bridgepoint, causing Plaintiff to be fired.

(Id. at ¶ 39). OLOLRMC’s “conduct has continued to follow [Plaintiff],” resulting in

multiple lost employment opportunities. (Id. at ¶¶ 41, 46).

    II.      PROCEDURAL HISTORY

          On July 7, 2020, based on the foregoing allegations, Plaintiff filed a charge

with the U.S. Equal Employment Opportunity Commission (EEOC), alleging “sexual

discrimination and harassment, retaliation, and a hostile work environment” against
                                             2
        Case 3:20-cv-00748-BAJ-RLB        Document 19     05/19/21 Page 3 of 7




OLOLRMC. (Id. at ¶ 40).

      On July 23, 2020, the EEOC issued Plaintiff a right to sue letter. (Id. at ¶ 42).

      On October 16, 2020, Plaintiff initiated this action in the Nineteenth Judicial

District Court for the Parish of East Baton Rouge. (Id. at p. 1). Plaintiff’s Petition

alleges employment discrimination in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e, et seq. (“Title VII”), and the Louisiana Employment

Discrimination Law, La. R.S. § 23:301, et seq., as well as other state law claims,

including defamation. (Id. at ¶ 48, Prayer).

      Strangely, although OLOLRMC was Plaintiff’s employer, the Petition does not

name OLOLRMC as a defendant. Instead, the Petition expressly names Franciscan

Missionaries “as the parent company of” OLOLRMC. (Id. p. 1). Plaintiff served the

Petition only on Franciscan Missionaries, again “as the parent company of”

OLOLRMC. (Id. p. 7). To date, Plaintiff has not attempted to join OLOLRMC as a

defendant in this action.

      On November 6, 2020, Franciscan Missionaries removed Plaintiff’s action to

this Court, invoking federal question jurisdiction based on Plaintiff’s Title VII claims.

(Doc. 1-1 at ¶¶ 4-5).

      On December 4, 2020, Franciscan Missionaries filed the instant Motion,

seeking dismissal of Plaintiff’s action on multiple grounds. (Doc. 7). Relevant here,

Franciscan Missionaries argues that “Plaintiff has named the wrong party as a

defendant herein,” and, further, “has no claim against Franciscan Missionaries

simply by virtue of its status as a parent organization to Plaintiff’s actual employer,



                                           3
              Case 3:20-cv-00748-BAJ-RLB       Document 19     05/19/21 Page 4 of 7




[OLOLRMC].” (Doc. 7-1 at 2). In support, Franciscan Ministries submits copies of

corporate records on file with the Louisiana Secretary of State, demonstrating that,

in fact, Franciscan Ministries and OLOLRMC are separate entities. (See Docs. 7-3, 7-

4).

             On February 4, 2021, Plaintiff filed his opposition to Franciscan Missionaries’

Motion. (Doc. 14). In relevant part, Plaintiff responds that even if Franciscan

Ministries and OLOLRMC are distinct from each other, Franciscan Missionaries is

vicariously liable for OLOLRMC’s acts under the doctrine of respondeat superior.

(Doc. 14 at 10).

      III.      ANALYSIS

                   A. Legal Standard

             A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint against

the legal standard set forth in Rule 8, which requires “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “Determining whether a complaint states a plausible claim for relief [is] . . .

a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679.

             When reviewing a Rule 12(b)(6) motion, the Court must accept all well-pleaded

facts in the complaint as true and view them in the light most favorable to the

plaintiff. Sonnier v. State Farm Mutual Auto Ins. Co., 509 F.3d 673, 675 (5th Cir.

                                                 4
        Case 3:20-cv-00748-BAJ-RLB        Document 19     05/19/21 Page 5 of 7




2007). The Court may also “consider matters of public record and other matters

subject to judicial notice without converting a motion to dismiss into one for summary

judgment.” Operaciones Tecnicas Marinas S.A.S. v. Diversified Marine Servs., LLC,

926 F. Supp. 2d 858, 862 (E.D. La. 2013) (citing United States ex rel. Willard v.

Humana Health Plan of Tex. Inc., 336 F.3d 375, 379 (5th Cir. 2003).

              B. Discussion

      For present purposes, the Court is satisfied that Plaintiff’s Petition states

cognizable claims of employment discrimination and defamation.

      The problem is that, at present, Plaintiff pursues his claims only against

Franciscan Missionaries, “as the parent company of” his actual employer,

OLOLRMC. This is a distinction with a difference, because the U.S. Court of Appeals

for the Fifth Circuit has repeatedly emphasized that “[t]he doctrine of limited liability

creates a strong presumption that a parent corporation is not the employer of its

subsidiary's employees,” and, thus, not a proper defendant in an employment

discrimination action. See Tipton v. Northrup Grumman Corp., 242 F. App'x 187,

189–90 (5th Cir. 2007) (citing Lusk v. Foxmeyer Health Corp., 129 F.3d 773, 778 (5th

Cir. 1997).

      There is a limited exception to this rule. Specifically, a plaintiff may pursue

employment discrimination claims against his employer’s parent corporation if the

employer and the parent “represent a single, integrated enterprise: a single

employer.’” Tipton, 242 F. App'x at 190 (quoting Schweitzer v. Advanced

Telemarketing Corp., 104 F.3d 761, 763 (5th Cir. 1997)). To determine whether a

parent corporation and its subsidiary are “single employer,” the Court applies a four-
                                           5
        Case 3:20-cv-00748-BAJ-RLB       Document 19     05/19/21 Page 6 of 7




factor test, examining:

      (1) interrelation of operations, (2) centralized control of labor relations,
      (3) common management, and (4) common ownership or financial
      control. The second of these factors is deemed most important, with
      courts refining their analysis to the question: “what entity made the
      final decisions regarding employment matters related to the person[s]
      claiming discrimination?” Schweitzer, 104 F.3d at 764; see also Lusk, 129
      F.3d at 777 (“This analysis ultimately focuses on the question whether
      the parent corporation was a final decision-maker in connection with the
      employment matters underlying the litigation.”).

Tipton, 242 F. App'x at 190.

      Here, Plaintiff’s Petition fails to address any of the four factors outlined above,

making it impossible for the Court to determine whether Franciscan Missionaries

was the “final decision-maker in connection with the employment matters underlying

the litigation.” Id. Instead, on its face, it appears that the Petition simply names the

wrong defendant—i.e., the parent corporation (Franciscan Missionaries) rather than

the employer (OLOLRMC).

      Having named only Franciscan Missionaries as a defendant, and having failed

to establish that Franciscan Missionaries and OLOLRMC are a “single employer,”

Plaintiff’s action must be dismissed, 1 even if he might otherwise pursue viable claims

against OLOLRMC. Tipton, 242 F. App'x at 190.

             C. Amendment

      When a complaint fails to state a claim, the Court should generally give the

plaintiff a chance to amend under Rule 15(a) before dismissing the action with




1 Having determined that Plaintiff fails to establish that Franciscan Missionaries and
OLOLRMC are a “single employer,” the Court does not address Franciscan Missionaries’
remaining arguments supporting dismissal.
                                           6
          Case 3:20-cv-00748-BAJ-RLB      Document 19     05/19/21 Page 7 of 7




prejudice, unless it is clear that to do so would be futile. See Great Plains Trust Co. v.

Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir.2002) (“district courts

often afford plaintiffs at least one opportunity to cure pleading deficiencies before

dismissing a case, unless it is clear that the defects are incurable”). There is no

indication from Plaintiff’s Petition or the parties’ Rule 12(b)(6) briefing that Plaintiff

cannot amend his Petition to address the deficiencies outlined herein. Thus, the Court

will dismiss Plaintiff’s action without prejudice, affording Plaintiff the opportunity to

file an amended complaint within 21 days.

   IV.      CONCLUSION

         Accordingly,

         IT IS ORDERED that Franciscan Missionaries Motion To Dismiss Pursuant

To Rule 12(b)(6) Of The Federal Rules Of Civil Procedure (Doc. 7) is GRANTED, and

that the above-captioned action is DISMISSED WITHOUT PREJUDICE, subject

to Plaintiff’s right to file an amended complaint curing the deficiencies outlined

herein within 21 days of the date of this Order.

         IT IS FURTHER ORDERED Plaintiff’s failure to timely file an amended

complaint will result in a final judgment dismissing the above-captioned action.


                                  Baton Rouge, Louisiana, this 19th day of May, 2021


                                         _____________________________________
                                         JUDGE BRIAN A. JACKSON
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




                                            7
